Title: From Benjamin Franklin to Noble Wimberly Jones, 6 July 1770
From: Franklin, Benjamin
To: Jones, Noble Wimberly


Sir,
London, July 6. 1770
I have now sent you the Mace and Gowns you ordered. They are in two Boxes marked NWJ. No. 1, 2. and directed for you. I have put them into the Care of Mr. Crouch of your Province, who promises to ship them with his own Things. The Gowns are exactly such as are commonly used by the Speaker and Clerks here: It is only when the House goes up to wait on the King in the House of Lords, that the Speaker wears a Gown with Gold Loops. The Mace is allow’d to be an admirable Piece of Workmanship. I supposed the Impression of your great Seal to be the Arms of your Province, and therefore ordered that to be put on one of the Sides; [but] if there be any other, or if you would have any Inscription engrav’d on the Mace, there is a vacant Place to receive it. I wish them safe to hand, and hope they will please. Inclos’d I send the Bills. Be pleased to present my best Respects to the Assembly, and assure them of my most faithful Services. With great Esteem I have the Honour to be Sir, Your most obedient humble Servant
B Franklin
Honble. N. W. Jones, EsqrCopyVerte
 
Endorsed: Dr. B. Franklin  6th. July 1770
